UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7574


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL D. PAHUTSKI,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:07-cr-00211-MR-1)


Submitted: March 29, 2022                                          Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Pahutski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael D. Pahutski appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. We review a district court’s order

granting or denying a compassionate release motion for abuse of discretion. United States

v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing standard of review), cert. denied, 142 S.

Ct. 383 (2021).

       Upon review of the record, we discern no such abuse of discretion. Specifically, the

district court denied Pahutski’s motion after assuming, in the alternative, that Pahutski

demonstrated extraordinary and compelling reasons that warranted a sentence reduction,

discussing the applicable 18 U.S.C. § 3553(a) factors, and sufficiently explaining its

reasons for the denial decision. See United States v. High, 997 F.3d 181, 188-91 (4th Cir.

2021) (rejecting “the categorical rule” that, in deciding a compassionate release motion,

“district courts must not only consider the parties’ arguments . . . but must also invariably

acknowledge and address each of the defendant’s arguments on the record”). Accordingly,

we affirm the district court’s order. United States v. Pahutksi, 3:07-cr-00211-MR-1

(W.D.N.C. Oct. 29, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2